DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…wherein the processor measures the position change 
of the first direction and the position change of the second direction, aligns the position change of the first direction with a position change of the first direction, measured by a pairing target apparatus, by using a dynamic time warping, and aligns the position change of the second direction with a position change of the second direction, measured by the pairing target apparatus, by using the alignment at the first direction.” as required in independent claim 1.
	Prior art fails to disclose “…wherein the step of measuring the position changes of the first direction and the second direction comprises: measuring the position change of the first direction and the position change of the second direction; aligning the position change of the first direction with a position change of the first direction measured by a pairing target apparatus; and aligning the position change of the second direction with a position change of second direction, measured by the pairing target apparatus, by using the alignment at the first direction, and wherein the step of aligning the position change of the first direction comprises aligning the position change of the first direction with the position change of the first direction, measured by a pairing target apparatus, measured by using a dynamic time warping.” as required in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                         
August 4, 2022